It seems to me the uncontradicted testimony herein shows the employment was not casual and clearly falls within the doctrine of Dillard v. Jones, 58 Idaho 273, 72 P.2d 705, authorizing the board in awarding compensation. Mr. Bigley testified:
"A. She [Mrs. F.C. Smith] is his mother. She owns the building. She owns four or five different rental buildings.
"Q. Is she one of the defendants named in this proceeding?
"A. Yes, that's his mother.
"Q. It was Charles Smith — he is the one who asked you to do this work?
"A. His mother, she hired me to do all the repair work and Charlie had the managing of it.
"Q. Manager of the repair work?
"A. Yes, he was manager of all the repair work. *****
"Q. You have been more or less engaged in doing repair work for the past two years, have you not?
"A. Yes.
"Q. Tell us whether or not you have worked for Mrs. F.C. Smith for about a year?
"A. It was over a year.
"Q. Did you work in different buildings owned by Mrs. Smith?
"A. Yes, I worked on different buildings.
"Q. What was the nature of this work?
"A. On the roofs.
"Q. Repair work?
"A. Repair work on the roof.
"Q. Did Mrs. Smith ask you to work on the Blue Arrow Cafe doing repair work?
"A. Yes.
"Q. Tell us whether or not most of the time you did *Page 189 
work for Mrs. Smith, during the year you were with her, did you work rather steadily, or did you work for other people too?
"A. I worked for other people.
"Q. Can you give us an idea about how much repair work you did for Mrs. Smith, and which building have you worked on — what building?
"A. Mostly on the Blue Arrow. The most work I done for them.
"Q. Any other building?
"A. Yes, four buildings on Shoshone.
"Q. Mrs. Smith owns quite a little property around Twin Falls?
"A. Yes.
"Q. She owns the building in which the Blue Arrow Cafe is located?
"A. Yes.
"Q. And which she was running at the time of the accident?
"A. She owned it at that time.
"Q. What are those other buildings or property that you mentioned used for?
"A. One for the Royal Cleaners and one for a real estate office.
"Q. Mrs. Smith rents one to a real estate dealer?
"A. Yes.
"Q. And another to the Royal Cleaners?
"A. Yes.
"Q. There are two more?
"A. There is Wall's Grocery.
"Q. And one other one?
"A. The other one is run by John — I can't call his name — the name of the fellow that runs it."
The board's award should be sustained. Therefore, I dissent.
I am authorized to say that Holden, J., concurs in this dissent. *Page 190